Citation Nr: 1607662	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  13-08 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a psychiatric disability, to include depression and anxiety, as secondary to tinnitus and asbestosis.

3.  Entitlement to an initial higher evaluation for asbestosis, currently assigned a 30 percent evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his neighbor

ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from November 1955 to March 1962.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over this case was subsequently returned to the RO in New Orleans, Louisiana.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

In October 2015, the Veteran testified at a hearing before the undersigned using video-conferencing technology.  A transcript of the proceeding is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran seeks service connection for depression and anxiety.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court of Appeals for Veterans Claims (CAVC) held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Therefore, the issue was recharacterized above as service connection for acquired psychiatric disability, to include depression and anxiety.  

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim for that disability when raised by the record.  The Veteran has not asserted that he is unable to obtain or retain substantially gainful employment due to asbestosis, therefore, the issue of entitlement to TDIU is not before the Board at this time.  

The issues of entitlement to service connection for bilateral hearing loss and a higher evaluation for asbestosis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The evidence is in equipoise as to whether the Veteran's acquired psychiatric disorder is due to service-connected asbestosis and tinnitus.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, an acquired psychiatric disorder is secondary to the service-connected asbestosis and tinnitus.  38 C.F.R. § 3.310(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  As the Board has determined that service connection for the claimed disability is warranted, no further discussion of the VCAA is necessary.


Entitlement to service connection for an acquired psychiatric disability

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015). This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).

Service treatment records are negative for any diagnosis or abnormal finding suggestive of an acquired psychiatric disorder.

Veteran claims that his anxiety began when he was first diagnosed with asbestosis.  He was prescribed Xanax for panic attacks.  

In a January 2009 statement, the Veteran reported that he was diagnosed in the fall of 2008 with asbestosis that was from being in the navy.

The Veteran received a psychiatric VA examination in September 2012.  The September 2012 examiner diagnosed the Veteran with depressive disorder.  The examiner opined that it was more likely that his depressed mood was due to the culmination of many health issues, in particular chronic pain than just an asbestosis diagnosis.  The examiner further noted that it was possible that the service-connected diagnosis of asbestosis added to the level of stress about his other, already present medical conditions, and it became more noticeable.   The examiner noted that "a less than likely opinion is given", but a secondary condition consideration is not 100 percent ruled out.  

December 2013, May 2014 and February 2015 treatment records notes that the Veteran takes medication for anxiety.  In August 2014, the Veteran's Xanax dosage was increased.

In November 2015, the Veteran received VA psychiatric treatment from a VA nurse practitioner.  The Veteran reported that he was afraid that he would get cancer.  This caused him to worry which eventually led to depression.  He reported that he first began having symptoms shortly after he was diagnosed (with asbestosis) and when he began to hear of friends and shipmates dying.  He noted that he had to take medications to sleep.  The VA nurse practitioner conducted a mental status examination and found that the presence of asbestosis and tinnitus exacerbated symptoms of mental illness.  She diagnosed the Veteran with depression due to a general medical condition (asbestosis and tinnitus).   The VA nurse practitioner collaborated with a VA psychiatrist regarding this treatment record.

Upon review of the record, the Board finds that service connection for an acquired psychiatric disorder is warranted.  In this regard, the record shows a diagnosis of depression.  Although the September 2012 examiner found that it was less likely than not that the Veteran's psychiatric disorder was related to asbestosis, the examiner opined that it was more likely that his depressed mood was due to the culmination of many health issues, in particular chronic pain than just an asbestosis diagnosis.  This statement indicates that asbestosis may have been one of the medical conditions causing his depression.  In November 2015 a VA nurse practitioner found that his asbestosis and tinnitus exacerbated symptoms of mental health, and she concluded that the Veteran's depression was due to general medical conditions, and she specifically noted asbestosis and tinnitus.  The Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected asbestosis caused his psychiatric disorder, service connection for an acquired psychiatric disorder is in order.  It is noted that the grant of service connection contemplates the psychiatric symptoms manifested during the course of the claim, including anxiety.


ORDER

Entitlement to service connection for an acquired psychiatric disorder is granted.


REMAND

Asbestosis

The Veteran has a diagnosis of asbestosis and chronic obstructive pulmonary disease (COPD).  Service connection is currently in effect only for asbestosis.  The Veteran was provided a VA pulmonary examination in December 2012.  A VA opinion was also obtained in December 2012 to determine what part of the Veteran's symptoms were attributable to his COPD and what symptoms were related to his asbestosis.  The VA examiner concluded that the Veteran's respiratory impairment is due to COPD because the pulmonary function testing (PFT) showed a decreased total lung capacity with a normal residual volume.  This is air-trapping, an obstructive impairment, not a restrictive one.  The examiner explained that asbestosis is a restrictive lung disease.  Furthermore, the examiner noted that the Veteran's smoking exposure is much greater than the asbestosis exposure and the DLCO was normal.  The examiner attributed no more than 20 percent of the decrease in FVC to asbestosis-related pleural disease.  In other words, the Veteran's FVC is 52 percent of predicted.  Therefore, 20 percent of a 50 percent decrease is 10 percent.  The examiner noted that if the Veteran never smoked a cigarette in his life, he would estimate that his FVC would be 90 percent of predicted and 10 percent of his respiratory impairment would be attributed to asbestos exposure.  

In February 2013, Dr. G., the Veteran's private pulmonologist found that the asbestosis was the predominant disease entity responsible for his limitation in pulmonary disease.  COPD, secondary largely to cigarette smoking, is a moderate contributing factor that he would place at less than 20 percent of his pulmonary impairment with the remainder 70 percent due to his asbestos exposure.  Dr. G. explained the various reasons for his findings.

During the October 2015 hearing, the Veteran explained that the December 2012 VA examiner who conducted the respiratory examination and who provided the addendum opinion was biased against him.  The Veteran testified that the examiner told the Veteran that he was only out for money.  Furthermore, the Veteran noted that the VA examiner mistakenly noted that the Veteran smoked a pack and half a day when he only smoked half a pack of cigarettes until he quit completely.  

The Board finds that a new opinion is needed by another VA clinician because the Veteran noted that the opinion was based on inaccurate information about his smoking history.  The Board acknowledges that the Veteran submitted a letter by Dr. G.  Dr. G.'s conclusion that less than 20 percent impairment is due to COPC and 70 percent was due to asbestos is confusing as it does not total to 100 percent.  For this reasons, further development is needed.  

Hearing Loss

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA). Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The Veteran was discharged in 1962 and received an audiological examination at the time of separation.  It is not clear whether the September 2012 audiologist converted the separation audiometric findings to ISO-ANSI units.  The Board finds that the claims file should be returned to the September 2012 examiner for an addendum which includes a notation that the Veteran's separation audiological examination was converted ISO-ANSI units.  

In addition, the September 2012 audiologist found that it was not at least as likely as not that the Veteran's current hearing loss is related to military service.  He explained that the Veteran's hearing was normal at induction and at separation and that there was no significant change in hearing sensitivity from induction to separation and the lack of documentation of an OSHA-defined STS during military service indicated that it was not at least as likely as not that the Veteran's current hearing loss is related to military service.  However, the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for a hearing loss disability where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes). See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Accordingly, the Board finds that a new VA examination is needed.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain VA treatment records since April 2015.

2. Obtain an addendum opinion regarding the Veteran's severity of his asbestosis from a medical provider other than the physician who conducted the December 2012 VA pulmonary examination and who provided the opinion.  

After reviewing the claims file, the provider should identify the manifestations of the Veteran's asbestosis.  

The examiner should specifically differentiate between the severity of his asbestosis as opposed to his COPD.  The examiner should provide an opinion which includes the percentage of pulmonary impairment due only to asbestosis, if possible.  If such is not possible, the examiner should explain why.  A complete rationale should be obtained.

The provider's attention is directed to Dr. G.'s February 2013 opinion that asbestosis was the predominant disease entity responsible for his limitation in pulmonary disease.  He further noted that COPD, secondary largely to cigarette smoking, is a moderate contributing factor that he would place at less than 20 percent of his pulmonary impairment with the remainder 70 percent due to his asbestos exposure.  

The provider is notified that the Veteran smoked up to a half a pack of cigarettes a day and not a pack and half as the December 2012 examination mistakenly indicates.  

If the provider feels that another examination is necessary in order to provide the requested opinion, then one should be scheduled.  

If the provider is unable to offer the requested opinion, it is essential that he offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  The Veteran should be afforded a new VA examination for his bilateral hearing loss disability.  

The examiner should examine the Veteran and review the electronic records on VBMS and Virtual VA.  

The examiner should then provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any currently present bilateral hearing loss disability is due to an incident of the Veteran's military service, specifically taking into consideration his reported in-service acoustic trauma while working in the boilerroom, as well as the significance, if any, of post-service occupational and recreational sources of noise exposure.  The examiner should also opine whether it is at least as likely as not that the Veteran has delayed onset hearing loss that is related to acoustic trauma in service.    

The audiologist should convert the Veteran's discharge audiological examination to ISO-ANSI units.

The examiner's attention is directed to the Veteran's October 2015 hearing testimony that he had problems with his hearing at discharge and thereafter. 

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

If the examiner is unable to offer any of the requested opinions, it is essential that he offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


